AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                               FILED
                                                                                                                 JUL 3 U 2019
                                    UNITED STATES DISTRICT COURT
                                                                                                          CLERK US DISTRJCT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                             SOYTH!'eRN DISfRICT   9f   CALIFORNIA
                                                                                                      ~V                 \ 'l t'l I\. DEPUTY
             UNITED STA TES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
             JAMES ANTONIO BROWN (20)                                   Case Number:        11CR1448 MMA

                                                                     PAUL BLAKE
                                                                     Defendant's Attorney
REGISTRATION NO.               26270298
•-
THE DEFENDANT:
D admitted guilt to violation of allegation(s) No.         4

D was found guilty in violation ofallegation(s) No.
                                                          ------------ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              4                   Committed a federal, state or local offense.




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANEILO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JAMES ANTONIO BROWN (20)                                               Judgment - Page 2 of2
CASE NUMBER:              1 ICR1448 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWENTY FOUR (24) MONTHS (WITH TWELVE (12) MONTHS TO RUN CONSECUTIVE TO AND TWELVE (12)
 MONTHS TO RUN CONCURRENT WITH l 8CR0058 JLS).




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                            A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   -------------
                                         , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    11CR1448 MMA
